154 U.S. 574
14 S.Ct. 1210
19 L.Ed. 881
ISAAC UNDERHILLv.JOHN M. HERNDON.
No. 197.
April 30, 1870.

Mr. Justice NELSON delivered the opinion of the court.


1
This is a writ of error to the circuit court of the United States for the northern district of Illinois.


2
This is a suit in ejectment against Underhill, in the court below, to recover possession of the S. W. 1/4 of the N. E. 1/4, and the S. 1/2 of the N. W. 1/4, section 26, township 27 N., range 13 W.


3
The opinion in the case of Little v. Herndon, 10 Wall. 26, disposes of all the questions raised and decided in this case in the court below.


4
Judgment affirmed.


5
B. C. Cook, for plaintiff in error.


6
Conway Robinson, for defendant in error.